DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Application Nos. 62/567,187, filed October 2, 2017, and 62/729,043, filed September 10, 2018, which are hereby incorporated by reference. However, the subject matter in the examined claims is not present in the provisional Application 62/567,187, filed October 2, 2017. Thus, the priority is recognized to the provisional Application 62/729,043 only (filed September 10, 2018).

Status of the claims
Claims 119-128 are pending and are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 119-128 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the
right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s
contribution to the field of art as described in the patent specification.’” Ariad Pharm.,
Inc.v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ.
of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the
written description requirement, the specification must describe the claimed invention in
sufficient detail that one skilled in the art can reasonably conclude that the inventor had
possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus (Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF- α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
“[A] sufficient description of a genus . . . requires the disclosure of either a
representative number of species falling within the scope of the genus or structural
features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
A “representative number of species” means that those species that are
adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  when there is
substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in
the art to ‘visualize or recognize’ the members of the genus takes into account the state
of the art at the time of the invention. For antibodies, the Federal Circuit has found that
possession of a mouse antibody heavy and light chain variable regions provides a
structural "stepping stone" to the corresponding chimeric antibody, but not to human
antibodies. Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid
sequence information (a molecular description of the antibody) for a single mouse
variable region, i.e., the variable region that the mouse A2 antibody and the chimeric
antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the
claims.”). A chimeric antibody shares the full heavy and light chain variable regions with
the corresponding mouse antibody; that is, the structure shared between a mouse and
chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention,
sufficient to enable the skilled artisan to identify antibodies with the recited functional
properties, the written description provision of 35 U.S.C § 112 is severable from its
enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a
fully-human antibody could be made does not suffice to show that the inventors of the
'775 patent possessed such an antibody.”)
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad
Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show
invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the
invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses a method of increasing the efficacy of CAR-T immunotherapy in a subject, the method comprising a step of administering the recombinant hGM-CSF Lenzilumab. However, the claims broadly encompass the use of any antagonist of GM-CSF, which has . The present claims attempt to claim every structure that could increasing CAR-T cell expansion between 0.25 to greater than 1 log in a subject by antagonizing GM-CSF, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only one antibody that was successfully used. 
The “structural features common to the members of the genus” needed for one of
skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. 
It is well-known in the art that antibodies have a large repertoire of distinct
structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al. taught that over hundreds of functional antibody fragments can
be isolated from an antibody library that bind to the same antigen wherein these
antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies to be used in the methods encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every GM-CSF antagonist. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 119-21 and 127-128 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (WO2017/011670) in view of Sentman C. (WO2015/066262) (all cited by Applicant).
Katz et al. discloses a method of increasing the efficacy of CAR-T immunotherapy in a subject (therapeutic efficiency of cells, such as CAR-T cells administered to a patient via intraperitoneal infusion, is enhanced by use of inhibitors of immune suppressor cells; paragraphs ([0081], [0085]), the method comprising a step of administering a GM-CSF antagonist to the subject (the immunosuppressing agent may be an antibody that binds to GM-CSF: paragraph [0098]; claim 4), wherein said administering increases the efficacy of CAR-T immunotherapy in said subject (therapeutic efficiency of cells, such as CAR-T cells administered to a patient via intraperitoneal infusion, is enhanced by use of inhibitors of immune suppressor cells: paragraphs ([0081], [0085]). The refence teaches administering a GM-CSF antagonist prior to, concurrent with, or following the CAR-T immunotherapy (infusing genetically engineered T cells, such as a CAR-T cell, and a second therapeutic agent, which may be an inhibitor of GM-CSF, and infusing of the second therapeutic can be performed before, during, or after infusion of the genetically engineered T cells; paragraph ([0085]; claims 1, 4-5, second claim 4 ).
Katz et al. further discloses that the increased efficacy comprises reduced myeloid-derived suppressor cells, MDSC, that inhibit T cell function, synergy with a checkpoint inhibitor (second therapeutic agent is an immune suppressive cell inhibitor, and immune suppressive cell inhibitors reduce or suppress the number or function of immune suppressive cells in a mammal, such as myeloid derived suppressor cells; paragraph ({0023]; claims 1, 4-5, second claim 4 ).
The reference does not disclose a recombinant hGM-CSF antagonist but just a generic anti-GM-SCF antibody.
Sentman discloses a recombinant hGM-CSF antagonist (GM-CSF antagonists such as antibodies that bind specifically to GM-CSF can be used, such as the E10 antibody, which has specificity to human GM-CSF, and in general, antibodies may be recombinantly engineered; paragraphs ([0018], [0043]-[0044], (0054]). The antibody is a monoclonal antibody; paragraphs ([0051]). An example of a neutralizing anti-GM-CSF antibody is the E10 antibody which has affinity for human GM-CSF; paragraph [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method for increasing efficacy of a CAR-T therapy, as disclosed by Katz et al., to incorporate or instead use a recombinant hGM-CSF antagonist, as disclosed by Sentman, with a reasonable expectation of success. This is because Katz discloses treatment with CAR-T cells and an anti-GM-CSF antibody as an antagonist and Sentman discloses treatment with CAR-T cells and an anti-GM-CSF antibody which may be recombinant and can have affinity for hGM-CSF, and this combination would allow the method of Katz to benefit from the antibody considerations of Sentman, affording any increase in affinity for the therapeutic cells, and thus reduction in GM-CSF activity and change in immunotherapy efficacy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 119-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 21-38, 45, 48, 50, 65-82 of U.S. Patent No. 10,870,703. Although the claims at issue are not identical, they are not patentably distinct from each other because, by performing the methods claimed in the U.S. Patent, using the same antibody would necessarily develop the same effects as in the method of the instant Application.
Claims 119, 121-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 26 of U.S. Patent No. 10, 927,168. Although the claims at issue are not identical, they are not patentably distinct from each other because, by performing the methods claimed in the U.S. Patent, using the same antibody would necessarily develop the same effects as in the method of the instant Application.
Claims 119, 121-128  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,899,831. Although the claims at issue are not identical, they are not patentably distinct from each other because, by performing the methods claimed in the U.S. Patent, using the same antibody would necessarily develop the same effects as in the method of the instant Application.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647